Citation Nr: 1140847	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected migraine headaches, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to August 1983, and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the RO. 



FINDINGS OF FACT

The service connected migraine headaches currently is shown to be productive of disability picture that more nearly approximates that of frequent, prolonged and prostrating attacks prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 
.


CONCLUSION OF LAW

The criteria for the service-connected 50 percent rating for the service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.124a including Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records, providing the veteran with notice letters in February 2007, July 2008, and March 2009, and providing the Veteran with a VA examination.  Consequently, the Board finds that the duty to notify and assist has been satisfied in this appeal.

The Veteran's headache disability is currently rated as 30 percent disabling.  He contends that a 50 percent rating is warranted based on the severity of the his symptomatology.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. Part 4, § 4.7.  
 
The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the Veteran's claims, all regulations which are potentially applicable through assertions and issues raised in the record have been considered, as required by Schafrath.  

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's headache disability is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Pursuant to the rating criteria outlined in Diagnostic Code 8100, a 30 percent rating is assigned when the characteristic prostrating attacks occur on an average of once a month over last several months; while a 50 percent rating, the maximum schedular rating, is assigned when completely prostrating and prolonged attacks occur very frequently and are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

According to Stedman's Medical Dictionary, "prostration" is defined as "a marked loss of strength, as in exhaustion."  Stedman's Medical Dictionary, (27th Edition, 2000), p. 1461.

Taking into account all relevant evidence, the Board finds that, resolving all reasonable doubt in favor of the Veteran, a 50 percent rating for the service connected migraines is warranted in this case.  

In this regard, the Board finds that the evidence shows that the Veteran suffers from prolonged and prostrating migraine headaches.  Specifically, the report of VA examination dated in September 2007 noted that he had migraine headaches 5-6 times per month that cause nausea, vomiting, dizziness, photophobia and phonophobia.  

During these headaches, the Veteran reported that he was unable to concentrate and must lie in bed in a dark room.  These headaches could last from 6-8 hours to 1 1/2 days.  He was unable to function when the happened at work and had missed an average of 3-4 days a month of work due to headaches.  

In addition, a December 2008 report of VA outpatient treatment noted that the Veteran's migraines had continued unabated, with a recent trial of new medicine not working to control the headaches.  In fact, the Veteran's outpatient treatment records showed that he was tried on a variety of medications for control of his headaches without success, with minimal success with acupuncture.  

A February 2009 report of VA treatment noted that the Veteran continued to have frequent severe headaches, the most recent occurring two days earlier.  

Considering this evidence, the Board finds the Veteran's symptomatology of his migraine headaches to more nearly resemble the rating criteria for completely prostrating and prolonged attacks that occurred very frequently and were productive of severe economic inadaptability.   

Accordingly, on this record, the Board finds that a 50 percent rating for the service connected migraines is warranted and represents the highest rating available under these criteria.

Also, the Board finds that the service-connected disability picture is not shown to be exceptional or unusual so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).    

In the absence of evidence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating of 50 percent rating for the service connected migraine headaches is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


